Exhibit 10.1

TWENTY FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT OF

CORPORATE OFFICE PROPERTIES, L.P.

THIS TWENTY FIRST AMENDMENT (the “Amendment”) to the Second Amended and Restated
Limited Partnership Agreement of Corporate Office Properties, L.P., a Delaware
limited partnership (the “Partnership”), is made and entered into as of July 20,
2006, by and among the undersigned parties.

RECITALS

A.   The Partnership is a limited partnership organized under the Delaware
Revised Uniform Limited Partnership Act (the “Act”) and governed by that certain
Second Amended and Restated Limited Partnership Agreement dated as of January,
1999, as amended by that certain First Amendment to Second Amended and Restated
Limited Partnership Agreement dated as of  December 21, 1999, that certain
Second Amendment to Second Amended and Restated Limited Partnership Agreement
dated as of December 21, 1999, that certain Third Amendment to Second Amended
and Restated Limited Partnership Agreement dated as of  September 29, 2000, that
certain Fourth Amendment to Second Amended and Restated Limited Partnership
Agreement dated as of November 27, 2000, that certain Fifth Amendment to Second
Amended and Restated Limited Partnership Agreement dated as of January 25, 2001,
that certain Sixth Amendment to Second Amended and Restated Limited Partnership
Agreement dated as of April 6, 2001, that certain Seventh Amendment to the
Second Amended and Restated Partnership Agreement dated as of August 30, 2001,
that certain Eighth Amendment to the Second Amended and Restated Partnership
Agreement dated September 14, 2001, that certain Ninth Amendment to the Second
Amended and Restated Partnership Agreement dated October 16, 2001, that certain
Tenth Amendment to the Second Amended and Restated Partnership Agreement dated
December 29, 2001, that certain Eleventh Amendment to the Second Amended and
Restated Partnership Agreement dated December 15, 2002, that certain Twelfth
Amendment to the Second Amended and Restated Partnership Agreement dated June 2,
2003, that certain Thirteenth Amendment to the Second Amended and Restated
Partnership Agreement dated August 11, 2003, that certain Fourteenth Amendment
to the Second Amended and Restated Partnership Agreement dated December 18,
2003, that certain Fifteenth Amendment to the Second Amended and Restated
Partnership Agreement dated  January 31, 2004, that certain Sixteenth Amendment
to the Second Amended and Restated Partnership Agreement dated April 15, 2004,
that certain Seventeenth Amendment to the Second Amended and Restated
Partnership Agreement dated September 23, 2004, that certain Eighteenth
Amendment to the Second Amended and Restated Partnership Agreement dated April
18, 2005, that certain Nineteenth Amendment to the Second Amended and Restated
Partnership Agreement dated July 8, 2005 and that certain Twentieth Amendment to
the Second Amended and Restated Partnership Agreement dated June 29, 2006 (as
amended, the “Agreement”).

 


--------------------------------------------------------------------------------




B.   The sole general partner of the Partnership is Corporate Office Properties
Trust, a real estate investment trust formed under the laws of the State of
Maryland (the “General Partner”).

C.   The General Partner has issued 3,390,000 of its 7.625 % Series J Cumulative
Redeemable Preferred Shares (the “Series J Preferred REIT Shares”) in a public
offering (the “Offering”).

D.   As required under Sections 4.2(B) and (C) of the Agreement, the General
Partner intends to transfer the net proceeds of the Offering (or cause them to
be transferred) to or for the benefit of the Partnership in exchange for
additional Partnership Interests in the Partnership having designations, rights
and preferences substantially similar to the economic rights of the holders of
the Series J Preferred REIT Shares (the “Series J Preferred Units”).

E.    The General Partner desires to amend the Agreement to acknowledge the
contribution of the net proceeds of the Offering by the General Partner to the
Partnership in exchange for the Series J Preferred Units.  Unless otherwise
defined herein, all capitalized terms used in this Amendment shall have the same
meanings as set forth in the Agreement.

NOW THEREFORE, in consideration of the foregoing and of the mutual premises set
forth herein, the General Partner, intending to be legally bound hereby, hereby
amends the Agreement as follows, effective as of the date set forth above.

1.    The foregoing recitals to this Amendment are hereby incorporated in and
made a part of this Amendment.

(a)          Upon consummation of the Offering, the General Partner shall
contribute the net proceeds of the Offering to the Partnership.

(b)         Upon the contribution of the net proceeds of the Offering to the
Partnership by the General Partner, and in accordance with Section 4.2(B) of the
Agreement, the Partnership shall issue to the General Partner 3,390,000 Series J
Preferred Units, equal to the number of Series J Preferred REIT Shares issued by
the General Partner in connection with the Offering.

(c)          For purposes of the Agreement, including the maintenance of Capital
Accounts, the General Partner shall be treated as making a Capital Contribution
of $82,080,375, equal to the product of $24.2125 times the number of Series J
Preferred Units issued to the General Partner.

(d)         The General Partner is hereby amending Exhibit 1 to the Agreement by
substituting for the existing addendum to Exhibit 1 the Addendum to

2


--------------------------------------------------------------------------------




Exhibit 1 in the form attached hereto to reflect the issuance of the Series J
Preferred Units to the General Partner.

2.             Except as explicitly modified by this Amendment, all of the
provisions of the Agreement are hereby ratified and confirmed, and shall remain
in full force and effect.

3.             This Amendment shall take effect upon the contribution of the net
proceeds of the Offering to the Partnership by the General Partner, and in the
event such contribution is not made, this Amendment shall be of no force or
effect.

(SIGNATURE PAGE FOLLOWS)

3


--------------------------------------------------------------------------------




In witness whereof, the General Partner has executed this Amendment as of the
day and year first above written.

 

CORPORATE OFFICE PROPERTIES TRUST,

 

 

a Maryland Real Estate Investment Trust

 

 

 

 

 

 

 

 

By:

 

/s/ Randall M. Griffin

 

 

Name:

 

Randall M. Griffin

 

 

Title:

 

President and Chief Executive Officer

 

4


--------------------------------------------------------------------------------




Exhibit 1 Addendum

 


Series Preferred Units

 


Preferred Limited
Partner

 


No. of
Preferred
Units

 

Liquidation Preference
Per
Preferred
Unit

 


Priority Percentage Return *

 


Priority

 


Conversion
Factor

 


Conversion
Commencement
Date

F

 

General Partner

 

1,425,000

 

$25

 

10.25%

 

Senior

 

None

 

N/A

G

 

General Partner

 

2,200,000

 

$25

 

8%

 

Senior

 

None

 

N/A

H

 

General Partner

 

2,000,000

 

$25

 

7.5%

 

Senior

 

None

 

N/A

I

 

TRC Associates Limited Partnership

 

352,000

 

**

 

***    

 

Senior

 

.05/1

 

September 23, 2004

J

 

General Partner

 

3,390,000

 

$25

 

7.625%

 

Senior

 

None

 

N/A

--------------------------------------------------------------------------------

*                    Priority Return Percentage is expressed as a percentage of
the Liquidation Preference per Distribution Period.  See the Agreement for the
definitions of “Priority Return Percentage,” “Liquidation Preference” and
“Distribution Period.”

**             Liquidation Preference Per Series I Preferred Unit shall equal
$25.00 plus all accrued and unpaid distributions thereon.  In determining the
Liquidation Preference, unpaid distributions shall accrue and be compounded on a
quarterly basis.

***      Priority Return Percentage for the Series I Preferred Units shall be
governed by Section 4 of the Seventeenth Amendment.  The Distribution Period for
the Series I Preferred Units shall be each calendar quarter ending on March 31,
June 30, September 30 and December 31, of each year.

 

5


--------------------------------------------------------------------------------